Exhibit 10.5

 

STRICTLY CONFIDENTIAL

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is entered into
between SpectraLink Corporation (“SpectraLink”) and David Rosenthal. SpectraLink
and Mr. Rosenthal may be referred to in this Agreement together as the “Parties”
or individually as a “Party.”  For purposes of this Agreement, SpectraLink
includes any company related to SpectraLink, in the past or present; the past
and present officers, directors, employee’s, shareholders, attorneys, agents and
representatives of SpectraLink; any present or past employee’s benefit plan
sponsored by SpectraLink and/or the officers directors, trustees,
administrators, employees, attorneys, agents and representatives of such plan;
and any person who acted on behalf of SpectraLink or on instruction from
SpectraLink.

 

In exchange for the releases and other agreements specified in this Agreement,
the Parties agree as follows:

 

Proprietary and Confidential Information. Mr. Rosenthal understands and
acknowledges that in the course of carrying out his duties while employed by
SpectraLink, a relationship of confidence and trust was created in favor of
SpectraLink with respect to any information of a confidential and proprietary
nature that was disclosed to his by SpectraLink and that relates to the business
of SpectraLink (“Proprietary Information”). Such Proprietary Information
includes, but is not limited to, business strategies, financial information,
accounting procedures, forecasts, business policies, projections, inventions,
marketing plans, product plans, personnel information, customer lists,
identities of prospective business partners, and his specific job
responsibilities and activities while employed by SpectraLink.

 

Mr. Rosenthal acknowledges that he continues to be bound by the SpectraLink
Corporation Employee Non-Disclosure Agreement, and that as a result of his
employment with SpectraLink, he had access to SpectraLink Proprietary
Information. Mr. Rosenthal agrees to hold all Proprietary Information in strict
confidence, to not disclose it to anyone or any entity except as may be
specifically required by law or court order, and to not make use of such
Proprietary Information on behalf of anyone. Mr. Rosenthal confirms that he has
delivered to SpectraLink all documents and data of any nature containing or
pertaining to such Proprietary Information and that he has not taken with his
any such documents or data or any reproduction thereof. Mr. Rosenthal
specifically acknowledges and agrees that any breach of this provision shall
irreparably harm SpectraLink so as to entitle it to injunctive relief to stop
any further breaches or threatened breaches of this provision. Nothing in the
foregoing shall affect in any way the validity and enforceability of the
releases given pursuant to this Agreement, which shall remain binding and
enforceable as against Mr. Rosenthal.

 

Non-Disparagement. Mr. Rosenthal agrees that the good reputation of SpectraLink
is an important asset of SpectraLink, and therefore agrees that he shall not
make any statement or other communication that disparages or otherwise
denigrates SpectraLink, and shall decline to discuss SpectraLink with any third
party (except with his legal counsel, financial advisors, and immediate family
members) other than to confirm his employment and dates of employment with
SpectraLink. Mr. Rosenthal specifically acknowledges and agrees that any breach
of this provision shall irreparably harm SpectraLink so as to entitle it to
injunctive relief to stop any further breaches or threatened breaches of this
provision. Nothing in the foregoing shall affect in any way the validity and
enforceability of the releases given pursuant to this Agreement, which shall
remain binding and enforceable as against Mr. Rosenthal.

 

Settlement Consideration for Mr. Rosenthal. SpectraLink has paid Mr. Rosenthal
all employment compensation and has provided Mr. Rosenthal with all benefits to
which Mr. Rosenthal is entitled through and including the effective date of this
Agreement. SpectraLink will make the following additional payments to Mr.
Rosenthal and will provide Mr. Rosenthal with specified benefits and
consideration in exchange for Mr. Rosenthal’s release of SpectraLink and in
settlement of any claim or claims Mr. Rosenthal may have against SpectraLink.

 

Settlement Payment. As consideration for Mr. Rosenthal’s release of all claims
against SpectraLink, SpectraLink will pay Mr. Rosenthal the sum of $86,666.67
less lawfully required withholdings, which payment will commence over the agreed
upon separation period set forth below upon execution of this Agreement..
Payment will be in the form of a SpectraLink check to Mr. Rosenthal mailed to
him at his residence address. Mr. Rosenthal

 

--------------------------------------------------------------------------------


 

understands that as part of the settlement, he will hold the position of
non-executive assistant to the president and his benefits will continue until
September 10, 2006, at which time Mr. Rosenthal must return all SpectraLink
property in his possession and that he will perform this position from his home
office. If SpectraLink’s property is not returned to Kathryn Zuber, Director of
Human Resources on September 10, 2006, Mr. Rosenthal will be billed for the
value of all SpectraLink property.

 

SpectraLink shall treat such payment as income to Mr. Rosenthal from which
ordinary federal and state withholding and taxes shall be deducted. Mr.
Rosenthal will indemnify and hold SpectraLink harmless from any costs, liability
or expense, including reasonable attorney’s fees, arising from the taxation, if
any, of any amounts received by Mr. Rosenthal pursuant to the Agreement,
including but not limited to any penalties or administrative expenses.

 

Mr. Rosenthal’s Release of SpectraLink.

 

General Release of SpectraLink Mr. Rosenthal understands that Agreement is a
knowing and voluntary waiver of claims by Mr. Rosenthal related to his
employment with and separation from SpectraLink. In exchange for the
consideration set forth in this Agreement and except for matters specifically
reserved in this Agreement, Mr. Rosenthal, his representatives, successors and
assigns, release and forever discharge SpectraLink from any and all claims,
demands, damages, losses, obligations, rights and causes of action, whether
known or unknown, including but not limited to, all claims, liabilities,
obligations, causes of action or administrative complaints that he now has or
has ever had against SpectraLink relating in any way to his employment at
SpectraLink.

 

Mr. Rosenthal agrees not to bring any lawsuits or administrative claims against
SpectraLink relating to the claims that Mr. Rosenthal has released nor will he
allow any to be brought or continued on his behalf or in his name.

 

Legal Compliance. Nothing in this Agreement is intended to or shall prohibit or
impair SpectraLink or Mr. Rosenthal from complying with all applicable laws and
regulations, nor is this Agreement intended to or to be construed to obligate
either party to commit any unlawful acts, or aid or abet in the commission of
any unlawful act.

 

Mr. Rosenthal acknowledges that he is aware that his legal counsel or agents may
hereafter discover claims or facts in addition to or different from those which
he now knows or believes to exist with respect to SpectraLink or the subject
matter of this Agreement, but that it is his intention hereby fully, finally,
and forever to settle and release all of the disputes and differences, known or
unknown, suspected or unsuspected, which now exist, may exist, or heretofore
have existed between the Parties. In furtherance of this intention, the releases
herein given shall be and remain in effect as full and complete releases
notwithstanding the discovery or existence of any such additional or different
claim of fact.

 

Without limiting the generality of the foregoing terms, the scope of Mr.
Rosenthal’s release under the Agreement specifically includes all claims for
breach of contract, ) all claims related to Mr. Rosenthal’s compensation from
SpectraLink, including salary, bonuses, commissions, vacation pay, fringe
benefits, expense reimbursements, severance pay, stock, stock options or any
other ownership interests in SpectraLink (except as set forth below), any other
claim under the common law of Colorado, including claims for tort, fraud, breach
of implied or express contract, wrongful discharge in violation of public
policy, promissory estoppel, negligent or intentional interference with contract
or prospective economic advantage, negligent or intentional misrepresentation,
unfair business practices, breach of a covenant of good faith and fair dealing
both express and implied, negligent or intentional infliction of emotional
distress, defamation, libel, slander, negligence, personal injury, assault,
battery, invasion of privacy, false imprisonment, conversion, injunctive relief,
compensatory damages, punitive damages, equitable relief, attorney’s fees and
costs and any claims under all federal, state, and local statutory claims
including harassment or discrimination and claims under the following statues:
the Colorado Anti-Discrimination Act; the federal Americans with Disabilities
Act of 1990; Title VII of the Civil Rights Act of 1964,as amended; the Civil
Rights Act of 1991; the Civil Rights Acts of 1866 and 1871; the Equal Pay Act;
the Fair Labor Standards Act; the Family Medical Leave Act; the National Labor
Relations Act; the Occupational Safety and Health Act; the Rehabilitation Act;
Executive Order 11246; the Colorado Wage and Claim Act; and the Employer
Retirement Income Security Act. Mr. Rosenthal hereby warrants and represents
that there are no liens or claims of lien or assignments in law or equity or
otherwise on or against any of the claims or causes of action released by his
hereunder and that the release of claims given by his shall result in a complete
and final release of all claims he has or could assert against SpectraLink.

 

--------------------------------------------------------------------------------


 

Each of the Parties agrees that the foregoing enumeration of claims released is
illustrative, and the claims hereby released are in no way limited by the above
recitation of specific claims, it being the intent of the Parties to fully and
completely release all claims whatsoever in any way relating to Mr. Rosenthal’s
employment with SpectraLink and to the termination of such employment.

 

Mr. Rosenthal’ Specific ADEA Release of SpectraLink. Mr. Rosenthal acknowledges
and agrees that by entering into this Agreement he is waiving any and all rights
that he may have arising from the Age Discrimination in Employment Act of 1967
(“ADEA”), as amended, which have arisen on or before the date of execution of
this Agreement. Mr. Rosenthal further expressly acknowledges and agrees that:

 

a.         Mr. Rosenthal is entering this Agreement voluntarily.

 

b.         Mr. Rosenthal understands and agrees that, by signing this Agreement,
he is giving up any right to file legal proceedings against SpectraLink arising
before the date of the Agreement. Mr. Rosenthal is not waiving (or giving up)
rights or claims that may arise after the date of the Agreement is executed.

 

c.         In return for this Agreement, Mr. Rosenthal will receive compensation
in addition to that which he was already entitled to receive before entering
this Agreement.

 

d.         Mr. Rosenthal is hereby advised in writing by this Agreement to
consult with an attorney before signing this Agreement.

 

e.         Mr. Rosenthal understands that he has had at least twenty-one (21)
days from the day he received this Agreement, not counting the day upon which he
received it, to consider whether he wishes to sign this Agreement. If he cannot
make up his mind in that period of time, SpectraLink may or may not allow more
time. Mr. Rosenthal further acknowledges that if he signs this Agreement before
the end of the twenty-one (21) day period, it will be his personal, voluntary
decision to do so and he has not been pressured to make a decision sooner.

 

f.          Right to rescind. Mr. Rosenthal further understands that he may
rescind, that is cancel, this Agreement for any reason within seven (7) calendar
days after signing it. Mr. Rosenthal agrees that rescission must be in writing
and hand-delivered or mailed to SpectraLink. If mailed, the rescission must be
postmarked within the seven (7) day period, properly addressed to Kathryn Zuber,
SpectraLink, 5755 Central Avenue, Boulder, CO 80301; and sent by certified mail,
return receipt requested.

 

Mr. Rosenthal understands that he will not receive any settlement payment under
this Agreement if he revokes or rescinds it, and in any event, Mr. Rosenthal
will not receive any settlement payment until after the seven (7) day revocation
period has expired.

 

Reservation of Mr. Rosenthal’s Rights in Certain Benefits. Nothing contained in
this Agreement will release or discharge SpectraLink, with respect to any
obligation SpectraLink had or has to Mr. Rosenthal under any medical or health
insurance, life insurance and 401(k) plan, pension, profit-sharing or retirement
benefit, if any, to which Mr. Rosenthal was entitled from SpectraLink before the
effective date of this Agreement.

 

Confidentiality Agreement. Mr. Rosenthal agrees to keep the terms and conditions
of this Agreement strictly confidential. Mr. Rosenthal shall not disclose,
discuss, or reveal the terms of this Agreement to any other person, entity, or
organization, except his legal counsel, financial advisors, taxing authorities,
immediate family members, and then only as necessary to protect his rights under
this Agreement, or as required by subpoena, court order, or other applicable law
(after first giving immediate notice to SpectraLink or its counsel within three
(3) days of receipt so as to enable SpectraLink to seek to keep the terms and
conditions of this Agreement confidential). Mr. Rosenthal specifically
acknowledges and agrees that any breach of this provision shall irreparably harm
SpectraLink so as to entitle it to injunctive relief to stop any further
breaches or threatened breaches of this provision. Nothing in the foregoing
shall affect in any way the validity and enforceability of the releases given
pursuant to this Agreement, which shall remain binding and enforceable as
against Mr. Rosenthal.

 

No Assistance. Mr. Rosenthal agrees not to voluntarily provide assistance,
documentation, information or advice, directly or indirectly (including through
agents or attorneys), to any person or entity in connection with

 

--------------------------------------------------------------------------------


 

such person or entity’s bringing or prosecuting of any claim or cause of action
of any kind against SpectraLink any or preparation to do so, nor shall Mr.
Rosenthal induce or encourage any person or entity to bring any claim or cause
of action of any kind against SpectraLink. The Parties acknowledge and agree
that the foregoing sentence shall not prohibit Mr. Rosenthal from testifying
truthfully under subpoena or providing other assistance under compulsion of law.

 

No Admissions. The Parties understand and agree that the promises and payments
set forth in this Agreement shall not be construed to be an admission of any
liability or wrongdoing by any party.

 

Waiver. No waiver of any right under this Agreement shall be effective unless
embodied in a writing signed by the waiving party.

 

Enforcement. In the event that there has been a breach of any provisions of this
Agreement by Mr. Rosenthal, SpectraLink will be entitled to recover reasonable
costs and attorney’s fees in any legal proceeding to enforce this Agreement.

 

Severability. If any provision of this Agreement is declared by any court of
competent jurisdiction to be invalid for any reason, such invalidity shall not
affect the remaining provisions of this Agreement, which shall be fully
severable, and given full force and effect.

 

Governing Law This Agreement shall be construed in accordance with the laws of
Colorado.

 

Entire Agreement. The parties understand and agree that this Agreement contains
all the agreements between SpectraLink and Mr. Rosenthal relating to this
settlement.

 

CAUTION: PLEASE READ ENTIRE DOCUMENT BEFORE SIGNING

 

Dated :

 

 

 

 

 

David Rosenthal

 

 

 

 

Dated:

 

 

SpectraLink Corporation

 

 

 

By:

 

 

 

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------